FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

NAHUM GONZALEZ,                           
                            Petitioner,          No. 05-74165
                   v.
                                                 Agency No.
                                                 A031-086-033
ERIC H. HOLDER     JR., Attorney
General,                                             ORDER
                          Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                  Submitted February 1, 2010*
                     Pasadena, California

                     Filed February 8, 2010

       Before: Betty B. Fletcher, Harry Pregerson, and
              Susan P. Graber, Circuit Judges.


                            COUNSEL

Murray D. Hilts, San Diego, California, for the petitioner.

Joan E. Smiley, Office of Immigration Litigation, U.S.
Department of Justice, Civil Division, Washington, D.C., for
the respondent.




  *The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).

                                2165
2166                  GONZALEZ v. HOLDER
                           ORDER

   Petitioner Nahum Gonzalez filed a petition for review of a
final administrative order of removal. Petitioner’s wife and
child are United States citizens. Petitioner sought, among
other things, the right to apply for adjustment of status. Unfor-
tunately, while this petition for review was pending, Petitioner
died.

   The issues raised in Petitioner’s opening brief concern only
his right to remain in the country and his right to apply for
certain forms of relief from removal. We have examined the
record and have determined that there are no collateral conse-
quences of those claims, and neither Petitioner’s counsel nor
the government has asserted that any collateral consequences
exist. In these circumstances, Petitioner’s death has rendered
the case moot. See McAllister v. Attorney General of the U.S.,
444 F.3d 178, 184 (3d Cir. 2006) (dismissing as moot a peti-
tion for review where the petitioner died); Zegarra-Gomez v.
INS, 314 F.3d 1124, 1127 (9th Cir. 2003) (holding that a peti-
tion for review is not moot if the petitioner “continues to suf-
fer actual collateral consequences of his removal”); see also
Spencer v. Kemna, 523 U.S. 1, 7 (1998) (holding that, when
a habeas petitioner is no longer incarcerated, the habeas peti-
tion is moot absent “collateral consequences”); United States
v. Oberlin, 718 F.2d 894, 895 (9th Cir. 1983) (“Death pending
appeal of a criminal conviction abates not only the appeal but
all proceedings in the prosecution from its inception.”).

  Petition DISMISSED.